DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5-16, and 18-23 are allowed (renumbered as 1-19).
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, in the claimed combination, a stalk sensor assembly for an agricultural system, comprises a mechanically detail structure, as claimed, to measure stalk size of stalks from a degree of rotation of one or more wheels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anderson et al. (US 2014/0236381) disclose a crop sensing system (20) comprises an agricultural machine (harvester 22) comprising a head (34) with sensors 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961.  The examiner can normally be reached on Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
May 22, 2021